Citation Nr: 0822852	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  04-22 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a hearing loss in the 
right ear, to include as a residual to trauma.  


WITNESS AT HEARING ON APPEAL

Veteran and Associate


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel






INTRODUCTION

The veteran had active service in the United States Marine 
Corps from June 1965 to December 1965, with periods of active 
duty for training and inactive duty for training in the 
reserve forces thereafter.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

The veteran was afforded a Travel Board Hearing before a 
Veterans Law Judge in April 2005.  A transcript of the April 
2005 hearing is associated with the claims folder.  It is 
noted that the presiding Veterans Law Judge is no longer 
employed by the Board, and that the veteran was given an 
opportunity to appear at another Board hearing.  However, the 
veteran has specifically stated that he does not wish to have 
another hearing.  No additional action is needed.  

The Board remanded this case in January 2007 for further 
evidentiary development.  All required actions have been 
taken.    


FINDING OF FACT

The veteran was struck in the head during his military 
service and had complaints of earache; however, there were 
not noted complaints or diagnoses of hearing loss until 
decades after service separation, and the record does not 
contain a competent link between the in-service event and a 
current hearing loss.  


CONCLUSION OF LAW

Service connection for a right ear hearing loss, to include 
as a residual to trauma, is unwarranted.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.385 (2007). 



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a June 2003 letter, the veteran was notified of the 
information and evidence needed to substantiate and complete 
his claim.  The veteran was specifically informed as to what 
evidence he was to provide and to what evidence VA would 
attempt to obtain on his behalf.  He was also notified of the 
need to give VA any evidence pertaining to his claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).
  
With respect to the Dingess requirements, the veteran was 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
his claim be granted; however, such notice was after the RO's 
initial denial.  The Board is cognizant of recent Federal 
Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881, 886 
(Fed. Cir. 2007), the Federal Circuit held that any error by 
VA in providing the notice required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that 
once an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  See also 
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  

For reasons discussed in further detail below, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection.  Thus, any question 
as to timing of notification for the rating or effective date 
to be assigned is moot.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Under this circumstance, any prejudice raised by 
the failure to provide notice of the Dingess requirements is 
rebutted.

The veteran was furnished a VCAA letter that included notice 
of what information or evidence was necessary to substantiate 
his claim for service connection.  The veteran has been 
provided the opportunity to respond to VA correspondence and 
over the course of the appeal has had multiple opportunities 
to submit and identify evidence.  Furthermore, the veteran 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claim by VA.  While the 
veteran does not have the burden of demonstrating prejudice, 
it is pertinent to note that the evidence does not show, nor 
does the veteran contend, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.   

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Separate audiological and ear disease examinations 
were afforded in accordance with this requirement, with both 
opinions stating that the medical circumstances of the case 
prevented an opinion on etiology being entered without resort 
to speculation.  The jurisprudential requirements to afford 
an examination have been satisfied.  See McLendon, supra; 38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(4).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury or disease occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training or injury incurred 
or aggravated while performing inactive duty training.  38 
U.S.C.A. § 101(24).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 




Analysis

The veteran contends that he developed a right ear hearing 
loss as a result of being struck in the face by a Drill 
Instructor while participating in Marine Recruit Training at 
Parris Island, South Carolina.  

The Board notes that there is no official record of the 
incident as claimed by the veteran; however, there is lay 
testimony of the veteran's in-service bunkmate which 
corroborates the claimed assault.  Specifically, it appears 
as if the veteran failed to correctly perform a drill 
movement, and he was struck on the right side of the face.  
The veteran's bunkmate witnessed the incident, and recalled 
how the veteran would complain of earaches during the 
remainder of training.  It is noted that during this time, 
the veteran did not seek treatment from medical personnel.  

The Board does not dispute that the veteran was struck by his 
drill instructor, and will concede that this event took place 
as alleged.  It remains, however, for the evidence to show a 
link between a current hearing loss and this incident, an 
opinion on which the veteran, as a lay person, is not 
competent to report.  See Espiritu, supra.  The veteran is 
certainly capable of reporting a noticeable decrease in his 
ability to hear things following this incident; however, he 
is not able to medically state that he experienced a 
clinically diagnosed hearing loss, or that such a diagnosis 
was resultant from trauma.  Id.  

Regarding a current hearing loss, the Board notes that there 
is a recent medical examination of record, dated in November 
2007, where a sensorineural hearing loss was diagnosed in the 
right ear.  At that time, there was no abnormality noted in 
the tympanic membrane and no active ear disease was present.  
The veteran had complained of vertigo and undergone testing 
of the inner ear, with results also being normal.  Evidence 
of record prior to this examination, dated in March 2004 and 
March 2005, generally noted hearing loss and a scarred 
tympanic membrane on the right side.  Those findings were 
noted to be potentially indicative of a relationship to the 
in-service trauma.  Although the conclusions were apparently 
based on the veteran's historical accounts, they nonetheless 
prompted the need for comprehensive 2007 audiological/ear 
disease examinations to clarify the diagnosis and to address 
its etiology.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  After reviewing the veteran's claims file and 
examining him, the examining audiologist and 
otolaryngologist, however, were not able to offer an opinion 
on the origin of the sensorineural hearing loss without 
resorting to speculation.  See generally Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (factors for assessing the 
probative value of a medical opinion include the thoroughness 
and detail of the opinion.).

Of note, is the opinion of the examining otolaryngologist, 
who stated that there were no audiograms conducted during 
service, and more importantly, no documented complaints to 
medical personnel during the veteran's service.  Indeed, the 
veteran was not treated for hearing loss until June 2001, 
more than 30 years after service separation.  Here, the Board 
notes that the passage of time without complaint, in and of 
itself, is probative when considering a claim for service 
connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) [noting that it was proper to consider the 
veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised]. 

Indeed, while it is uncontested that the veteran received a 
blow to the face from his drill instructor, it is not 
apparent that any lasting hearing loss disability arose from 
such an incident.  Complaints of earaches are noted; however, 
since no medical treatment was sought, and since service 
separation reports are negative for any abnormal ear 
pathology, the Board must conclude that the lengthy passage 
of time before a diagnosis of hearing loss outweighs the 
contention that hearing loss has been present since military 
service.  Two medical professionals were unable to connect 
the current hearing loss to the claimed incident.  There is 
no competent and credible medical evidence which links the 
hearing loss to the in-service assault.  As such, the 
preponderance of evidence is against the veteran's claim, and 
it must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue. That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim. 38 U.S.C.A. § 
5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a hearing loss in the 
right ear, to include as a residual to trauma, is denied.  


____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


